Case 7:20-cv-00381-MFU-RSB Document 5 Filed 07/31/20 Page 1 of 1 Pageid#: 12




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

DEANGELO ALFONSO                               )
MITCHELL-HAYNES,                               )
    Plaintiff,                                 )       Civil Action No. 7:20cv00381
                                               )
v.                                             )       MEMORANDUM OPINION
                                               )
HAROLD CLARKE, et al.,                         )       By: Michael F. Urbanski
    Defendants.                                )       Chief United States District Judge
                                               )

       Plaintiff DeAngelo Alfonso Mitchell-Haynes, a Virginia inmate proceeding pro se, filed

this civil rights action pursuant to 42 U.S.C. § 1983. By conditional filing order entered July 2,

2020, the court assessed a filing fee and directed plaintiff to submit certain financial documentation

within twenty days. The court advised plaintiff that failure to return the required paperwork would

result in dismissal of this action without prejudice. More than twenty days have elapsed, and

Mitchell-Haynes has not responded to the court’s order. Accordingly, the court will dismiss

Mitchell-Haynes’ complaint without prejudice. Mitchell-Haynes is advised that the claims raised

in this action may be refiled in a separate action, subject to the applicable statute of limitations.
                   31stday of July, 2020.
       ENTER: This ____
                                                                                 Mike Urbanski
                                                                                 cn=Mike Urbanski, o=US Courts,
                                                                                 ou=Western District of Virginia,
                                                                                 email=mikeu@vawd.uscourts.gov, c=US
                                                       ____________________________________
                                                                                 2020.07.31 10:52:25 -04'00'


                                                       Michael F. Urbanski
                                                       Chief United States District Judge
